The judgment of the court was pronounced by
Si/deli., .1.
The estate of the deceased being vacant, a curator was appointed.Subsequently the lioirs, who ara not domiciled in this State, and who, with one exception perhaps, are subjects of a foreign country, applied by tlieir attornies in fact to be put into possession of the estate. The court rendered a decree recognizing them as heirs, ordering the curator to render his account contradictorily with said heirs, and, after payment of all the debts and legal charges established against said succession, to pay over and deliver to said heirs, in equal portions, the balance of tho funds and property belonging to the succession. Soon' afterwards the curator filed his account stating the names of several creditors, whose debts had been acknowledged. Among them- the State of Louisiana is-noticed as a creditor, in an amount unascertained, for the tax on successions established by the act of 1842. From this decree tho heirs have appealed. They contend that no authority is conferred on a curator to claim a complete administration before surrendering possession to the heirs; and that ho cannot interfere on behalf of tho creditors, and claim securit y from the heirs. They cite, in support of this position, the Code, arts. 1180, 1182; C. P. 1000, 1007; the case of Fisk’s Succession, 3 Ann. 705; and Graves v. Routh, ante p. Acts of' 1828, p. 156.
By tlie 4th section of the act of 26th March, 1842, it was enacted: “ That each and every person not domiciliated in this State, and not being a citizen of any State or Territory in the Union,-who shall be entitled whether as heir, legatee or donee, to the whole or any part of the succession of a person deceased,whether such person shall have diod in this State or elsewhere, shall pay a tax of ten per cent on all sums, or on the value of all property, which he may actually receive liom said succession, or so much thereof as is situated in this State, after deducting debts clue by said succession. When tho said inheritance, dona*224tion, or legacy consists of specific property, and the same lias not keen sold,-the appraisement thereof in this inventory shall be considered as the value thereof. Every executor, curator, tutor, or administrator, having tho charge or administration of succession property belonging, in whole or in part, to a person residing out of this State, and not being a citizen of any other State or Tenitory, shall be bound to retain in his hands tho amount of the tax imposed by this act, and to pay over the same' to the State treasurer, if the succession be opened in the parish of Orleans or Jefferson, or to the sheriff, if the succession, be ojicned in¡ any other parish; in default whereof every such executor, curator, tutor or administrator, and his securities, shaH bo liable for the amount thereof.”
It is obvious that all tho provisions of our Codo and statutes relating to successions must be so construed, if possible, as to give them all effect. While it is our duty to enforce the rights of the heirs, it is equally so to protect the curator from personal loss in the administration of his trust, and the public treasury from the risk of an abstraction of that portion- of the fund to which it is entitled.
It is evident then that, so much of tho decree as directs tho previous rendition of an account, was correct. Tho curator had a right, as against the heirs, to tho recognition of all lawful credits in his favor, for his commissions, his disbursements in tho administration of his trust,,and" any payment of debts lawfully due by tho deceased. To this end the exhibition and homologation of an account was indispensable.
He had also a right to insist upon the exhibition and homologation of a statement of the debts due by the succession, for the purpose of ascertaining, the amount falling to the State under tho act of 1842, which amount, thus ascertain1-cd by him, was to bo withhold from tho heirs, and paid over by him to- the State, under the penalty of his personal responsibility. The heirs might, perhaps, have removed this difficulty, by tendering ton per cent according to the inventory, but they did not do so, and evidently it was not their interest to do so. On the otherl hand, tho curator was not entitled to withhold from tho heirs tho amounts duo to other creditors, who had not chosen, to exercise the right of exacting security,, which the law gives them.
The only error, therefore, in this portion of the decree is, in directing the curator to retain what may be due to creditors other than the State.
The attorney appointed to represent the absent heirs suggests that there is error in the decree, in omittiDg to include Margaret George, a sister of the deceased, as one of the heirs ; in giving the mother of the deceased only an equaj share with the brothers and sisters, instead of ono-fourth of tho succession, and in treating the husbands of two of tho sisters as hoirs. The decree is clearly erroneous in this rospect.
It is-therefore decreed that, tho judgment of tho court below bo reversed; and it is further decreed that, Ann George, the mother of Alexander George, deceased—Connolly George, the brother of the said deceased—Rose Ann George? wife of John Steen—Mary Ann George, wife of Thomas Coun—Nancy George? wife of James Gilmour—Margaret George, wife of William Miller—the said Rose Ann, Mary Ann, Nancy, and Margaret, being sisters of tho deceased, be recognized as the legal heirs of tho deceased, and be entitled to shore in and receive the succession of said, deceased after the proceedings hereby directed, in tho proportion of one-fourth to the said Ann George the mother, and one-fifth of throe-fourths to each of the said Connolly, Rose Ann, Mary Ann, Nancy and Margaret; that the account rendered by said curator be acted upon contradictorily With said’ heirs, and, after due notice conformably to law; and that after the payment of the lawful charges incurred in the administration of said estate, the reservation of the tax coming to the State, and the allowance to said curator of all lawful credits, the residue of said succession be delivered to and distributed among said heirs in the’proportion above adjudged, saving to the creditors of said deceased their right to intervene for the protection of their rights, before the final decree of homologation of said account; the costs of this appeal to be paid' by the estate.